Motion by the People on an appeal from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 26, 1988, to strike portions of the defendant’s brief as dehors the record.
Upon papers filed in support of the motion, and no papers having been filed in opposition thereto, it is,
Ordered that the motion is granted, and the following material is struck from the defendant’s brief: paragraphs 2, 3, 4, and 5 on page 12; as well as the defendants claim that since his trial the People made no attempt to extradite a prospective defense witness based, on an open warrant against him. Mangano, P. J., Altman, Hart and Florio, JJ., concur.